Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Appendix 3Y Change in Director’s Interest Notice Melbourne , Australia, 20 November 2014. Progen Pharmaceuticals Ltd (“Progen” or “the Company") (ASX: PGL, OTC: PGLA) today announces that as a result of the approval of the options at the Annual General Meeting of Shareholders, Mr Heng Hsin Tang has been granted 450,000 Progen Pharmaceuticals Ltd unlisted share options. Please find attached Appendix 3Y – Change of Director’s Interest Notice ENDS About Progen Pharmaceuticals Ltd Progen Pharmaceuticals Limited is a biotechnology company committed to the discovery, development and commercialization of small molecule pharmaceuticals primarily for the treatment of cancer. Progen has built a focus and strength in anti-cancer drug discovery and development. www.progen-pharma.com For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages. Appendix 3Y Change of Director’s Interest Notice Rule 3.19A.2 Appendix 3Y Change of Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/09/01 Amended 01/01/11 Name of entityPROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.2 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of Director HENG HSIN TANG Date of last notice 13 March 2014 Part 1 - Change of director’s relevant interests in securities In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Direct or indirect interest Direct Interest Nature of indirect interest (including registered holder) Note: Provide details of the circumstances giving rise to the relevant interest. N/A Date of change 19 November 2014 No. of securities held prior to change (a)Ordinary Fully Paid Shares – 117,354 (b)Unlisted Options – 0 Class Unlisted Options Number acquired a)Ordinary Fully Paid Shares – NIL b)Unlisted Options – 450,000 Number disposed NIL Value/Consideration Note: If consideration is non-cash, provide details and estimated valuation Nil issue price + See chapter 19 for defined terms. 01/01/2011 Appendix 3Y Page 1 Appendix 3Y Change of Director’s Interest Notice No. of securities held after change (a) Ordinary Fully Paid Shares – 117,354 (b) Unlisted Options – 450,000: (i) 150,000 unlisted options exercisable at $1.20, vesting 1 December 2014, expiring 1 December 2018 (ii) 150,000 unlisted options exercisable at $1.30, vesting 1 June 2015, expiring 1 June 2018 (iii) 150,000 unlisted options exercisable at $1.50, vesting 1 December 2015, expiring 1 December 2018 Nature of change Example: on-market trade, off-market trade, exercise of options, issue of securities under dividend reinvestment plan, participation in buy-back Issue of options as approved by shareholders at the Company’s Annual General Meeting held on 7 November 2014 Part 2 – Change of director’s interests in contracts Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. Detail of contract N/A Nature of interest N/A Name of registered holder (if issued securities) N/A Date of change N/A No. and class of securities to which interest related prior to change Note: Details are only required for a contract in relation to which the interest has changed N/A Interest acquired N/A Interest disposed N/A Value/Consideration Note: If consideration is non-cash, provide details and an estimated valuation N/A Interest after change N/A + See chapter 19 for defined terms. Appendix 3Y Page 2 01/01/2011 Appendix 3Y Change of Director’s Interest Notice Part 3 – + Closed period Were the interests in the securities or contracts detailed above traded during a + closed period where prior written clearance was required? NO If so, was prior written clearance provided to allow the trade to proceed during this period? N/A If prior written clearance was provided, on what date was this provided? N/A + See chapter 19 for defined terms. 01/01/2011 Appendix 3Y Page 3
